Citation Nr: 1031883	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  07-28 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for left ear 
infections.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hearing loss.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD).

5.  Entitlement to service connection for hypertension.

6.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the right ankle prior to March 17, 
2009.

7.  Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the right ankle from March 17, 
2009.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


REMAND

The Veteran had active military service from April 1967 to 
January 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In April 2009, the RO increased the rating to 20 percent (from 10 
percent) for degenerative joint disease of the right ankle.  The 
20 percent rating was made effective as of March 17, 2009.  
Because less than the maximum available benefit for a schedular 
rating was awarded and because the increase was not granted for 
the entire rating period, the claim is properly before the Board.  
See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. 
Brown, 6 Vet. App. 35 (1993).  Consequently, the Board will 
address whether the Veteran is entitled to an evaluation in 
excess of 10 percent for degenerative joint disease of the right 
ankle prior to March 17, 2009, and whether he is entitled to an 
evaluation in excess of 20 percent for degenerative joint disease 
of the right ankle from March 17, 2009.

On a VA Form 9 (Appeal to Board of Veterans' Appeals), received 
by the RO in June 2009, the Veteran requested a hearing before a 
member of the Board sitting at the RO.  In other instances, the 
Veteran indicated that he did not want a hearing.  In July 2010, 
the Board requested the Veteran to clarify if he wanted to attend 
a hearing.  In August 2010, the Board received correspondence 
from the Veteran that he wished to appear at a hearing before a 
member of the Board sitting at the RO.  The Veteran has a right 
to provide hearing testimony on appeal.  See 38 U.S.C.A. 
§ 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2009).  In 
accordance with his request, the Veteran must be provided an 
opportunity to present testimony during a hearing before a member 
of the Board sitting at the RO.  See 38 C.F.R. § 20.704 (2009).

Accordingly, this case is REMANDED for the following action:

Schedule the Veteran for a hearing before a 
member of the Board sitting at the RO.  
Notify the Veteran and his representative 
of the date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b).  
After the hearing, return the file to the 
Board.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

